Exhibit 10.2

ARMSTRONG FLOORING, INC.

2500 Columbia Ave., P.O. Box 3025

Lancaster, PA 17604

2019 Long-Term Time-Based Restricted Stock Grant

 

 

Michel S. Vermette

 

 

I am pleased to inform you that the Company’s Management Development and
Compensation Committee granted you the following:

 

Date of Grant:    September [•], 2019 Time-Based Restricted Stock:    143,062

This grant is subject to the terms of the 2016 Long-Term Incentive Plan and the
award agreement. The award agreement consists of this grant letter and the Terms
and Conditions attached as Exhibit A.

Vesting - The shares of Restricted Stock will vest and all restrictions thereon
will lapse in accordance with the following schedule, if you remain employed by
the Employer through the applicable vesting date, except as described below.

 

Vesting Date

   Restricted Stock Vesting  

One year from Date of Grant

     20 % 

Two years from Date of Grant

     20 % 

Three years from Date of Grant

     20 % 

Four years from Date of Grant

     20 % 

Five years from Date of Grant

     20 % 

Taxes - The Company will use share tax withholding to satisfy the minimum tax
withholding obligations, unless prohibited by country law or you provide a
payment to cover the taxes.

Employment Events

The following chart is a summary of the provisions which apply to this award in
connection with your termination of employment. The following is only a summary,
and in the event of termination of employment, the award will be governed by the
Terms and Conditions.

 

Event

  

Provisions

•  Voluntary Resignation

   Forfeit all unvested shares of Restricted Stock and accrued dividends

•  Termination for Cause

   Forfeit all unvested shares of Restricted Stock and accrued dividends

•  Involuntary Termination

   Shares of Restricted Stock and accrued dividends vest and restrictions
thereon lapse

•  Death

•  Termination due to Disability

   Shares of Restricted Stock and accrued dividends vest and restrictions
thereon lapse



--------------------------------------------------------------------------------

If the Company makes cash dividend payments before the shares of Restricted
Stock are vested, the value of the dividends will accrue in a non-interest
bearing bookkeeping account. You will receive a cash payment for the accrued
dividends based on vesting and the lapse of restrictions on the shares of
Restricted Stock.

In the event of any inconsistency between the foregoing summary and the
Employment Agreement between you and the Company, the Terms and Conditions or
the 2016 Long-Term Incentive Plan, the Employment Agreement shall govern, or if
not applicable, the Terms and Conditions or the 2016 Long-Term Incentive Plan,
as applicable, will govern. Capitalized terms used but not defined in this grant
letter will have the meanings set forth in the 2016 Long-Term Incentive Plan or
the Terms and Conditions, as applicable.

Please note that the Terms and Conditions contain restrictive covenant language
pertaining to confidentiality, non-competition and non-solicitation, as set
forth in the Employment Agreement between you and the Company. You should read
these sections carefully before deciding whether to accept the shares of
Restricted Stock. If you decide not to accept the Restricted Stock, you will not
be subject to the restrictive covenants set forth in the Terms and Conditions,
but you will forfeit the Restricted Stock. There will be no other consequences
as a result of your decision not to accept the Restricted Stock.

Please contact John Bassett (717-673-7315) if you have questions.

Sincerely,

Larry S. McWilliams

Chairman of the Armstrong Flooring Board of Directors

 

2



--------------------------------------------------------------------------------

EXHIBIT A

ARMSTRONG FLOORING, INC.

2016 LONG-TERM INCENTIVE PLAN

TIME-BASED RESTRICTED STOCK GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong Flooring, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
time-based restricted stock (the “Restricted Stock”) as specified in the 2019
Long-Term Time-Based Restricted Stock Grant Letter to which these Grant
Conditions relate (the “Grant Letter”). The “Date of Grant” is September [•],
2019.

(b) The shares of Restricted Stock shall be vested and the restrictions thereon
shall lapse in accordance with the schedule set forth below, if and to the
extent the terms of the Grant Letter and these Grant Conditions are met.

(c) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong Flooring, Inc. 2016 Long-Term
Incentive Plan (the “Plan”). Any terms not defined herein shall have the
meanings set forth in the Plan.

2. Vesting.

(a) Except as provided in Sections 3 and 4 below, the shares of Restricted Stock
shall vest and the restrictions thereon shall lapse on the following dates, if
the Grantee continues to be employed by the Company or its subsidiaries or
affiliates (collectively, the “Employer”) on the applicable dates below (each
individually, a “Vesting Date”):

 

Vesting Date

   Time-Based Shares Vesting  

One year from Date of Grant

     20 % 

Two years from Date of Grant

     20 % 

Three years from Date of Grant

     20 % 

Four years from Date of Grant

     20 % 

Five years from Date of Grant (the “Fifth Vesting Date”)

     20 % 

(b) The vesting of the Restricted Stock is cumulative, but shall not exceed 100%
of the shares of Restricted Stock. If the foregoing schedule or the provisions
of Section 3 would produce fractional shares, the number of shares of Restricted
Stock vesting shall be rounded up to the nearest whole share, but not in excess
of 100% of the number of shares of Restricted Stock granted.

3. Termination of Employment.

(a) Except as described below, if the Grantee ceases to be employed by the
Employer for any reason prior to the Fifth Vesting Date, the unvested shares of
Restricted Stock shall be forfeited as of the termination date and shall cease
to be outstanding.

(b) Subject to Section 4 below, if, prior to the Fifth Vesting Date, the Grantee
ceases to be employed by the Employer on account of death or Long-Term
Disability (as defined below), or Involuntary Termination (as defined below)
(each, a “Qualifying Termination”), the Grantee shall vest in 100% of the shares
of Restricted Stock and the restrictions thereon shall lapse in full.

(c) If the Grantee’s employment with the Employer is terminated by the Employer
for Cause (as defined below), or by the Grantee without Good Reason (as defined
below), any unvested shares of Restricted Stock shall be forfeited as of the
termination date and shall cease to be outstanding.

 

3



--------------------------------------------------------------------------------

4. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “Cause” shall have the meaning ascribed to the term in the Grantee’s
Employment Agreement with the Company.

(b) “Company Trade Secrets” shall have the meaning ascribed to the term on
Attachment 1, the terms of which are incorporated herein.

(c) “Confidential Information” shall have the meaning ascribed to the term on
Attachment 1, the terms of which are incorporated herein.

(d) “Disability” shall have the meaning ascribed to the term in the Grantee’s
Employment Agreement with the Company.

(e) “Good Reason” shall have the meaning ascribed to the term in the Grantee’s
Employment Agreement with the Company.

(f) “Injurious Conduct” shall mean the activities described in Sections 12(a),
(b) and (c) of the Employment Agreement between you and the Company and if,
during the Grantee’s employment or service with the Employer or thereafter, the
Grantee breaches any other written confidentiality, non-solicitation or
non-competition covenant with the Employer. For purposes of the Restricted
Stock, this definition of Injurious Conduct shall replace the definition of
“Injurious Conduct” set forth in Section 13 of the Plan.

(g) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause or by the Grantee with Good Reason (as
such terms are defined in the Grantee’s Employment Agreement with the Company).

5. Restrictive Covenants; Forfeiture.

(a) The Committee may determine that the Restricted Stock shall be forfeited if
the Grantee engages in Injurious Conduct.

(b) If the Company Stock held upon the lapse of restrictions on the Restricted
Stock has been disposed of by the Grantee, then the Company may require the
Grantee to pay to the Company the economic value of the Company Stock as of the
date of disposition.

(c) The Committee shall exercise the right of forfeiture and recoupment provided
to the Company in this Section 5 within 180 days after the Company’s discovery
of the Injurious Conduct activities giving rise to the Company’s right of
forfeiture or recoupment.

(d) The Grantee may make a request to the Committee in writing for a
determination regarding whether any proposed business or activity would
constitute Injurious Conduct. Such request shall fully describe the proposed
business or activity. The Committee shall respond to the Grantee in writing and
the Committee’s determination shall be limited to the specific business or
activity so described.

(e) By accepting the Restricted Stock, the Grantee acknowledges and agrees that
all Company trade secrets and confidential information developed, created or
maintained by the Grantee, alone or with others, during the Grantee’s employment
or service with the Employer, shall remain at all times the sole property of the
Company and its subsidiaries and affiliates, and further acknowledges and agrees
that he is bound by the provisions of Section 12(b) of the Grantee’s Employment
Agreement with the Company.

(f) This Agreement consists of a series of separate restrictive covenants, all
of which shall survive and be enforceable in law and/or equity after the
Grantee’s termination or cessation of the Grantee’s employment or service with
the Employer. The Grantee understands that in the event of a violation of any
provision of this Section 5, the Company shall have the right to seek injunctive
relief, in addition to any other existing rights provided in this Agreement or
by operation of law, without the requirement of posting bond. The remedies
provided in this Section 5 shall be in addition to any legal or equitable
remedies existing at law or provided for in any other agreement between the
Grantee and the Company or any of its subsidiaries or affiliates, and shall not
be construed as a limitation upon, or as an alternative or in lieu of, any such
remedies. If any provisions of this Section 5 and Attachment 1 shall be
determined by a court of competent jurisdiction to be unenforceable in part by
reason of it being too great a period of time or covering too great a
geographical area, it shall be in full force and effect as to that period of
time or geographical area determined to be reasonable by the court.

 

4



--------------------------------------------------------------------------------

(g) By accepting the Restricted Stock, the Grantee acknowledges that the Grantee
has carefully read and considered the provisions of this Section 5 and Sections
12(a), (b) and (c) of the Employment Agreement between the Grantee and the
Company incorporated herein and agrees that the restrictions set forth herein
are fair and reasonable, are supported by valid consideration, and are
reasonably required to protect the legitimate business interests of the Company
and its subsidiaries and affiliates.

(h) In the event of a breach by the Grantee of any restrictive covenant
contained in Sections 12(a), (b) and (c) of the Employment Agreement, the
running of the period of restriction shall automatically be tolled and suspended
for the amount of time the breach continues, and shall automatically commence
when the breach is remedied so that the Company and its subsidiaries and
affiliates shall receive the benefit of the Grantee’s compliance with the terms
and conditions of this Section 5.

6. Certificates. The Restricted Stock may be evidenced in such manner as the
Committee shall determine. If certificates representing Restricted Stock are
registered in the name of the Grantee, then the Company may retain physical
possession of the certificates until the restrictions thereon have lapsed.

7. Dividends. Dividends shall accrue with respect to the Restricted Stock and
shall be payable subject to the same vesting terms and other conditions as the
Restricted Stock to which they relate. Dividends shall be credited on the
Restricted Stock when dividends are paid on shares of Company Stock from the
Date of Grant until the vesting date for the Restricted Stock. The Company will
keep records of dividends in a non-interest bearing bookkeeping account for the
Grantee. No interest will be credited to any such account. Vested dividends
shall be paid in cash at the same time and subject to the same terms as the
underlying vested Restricted Stock. If and to the extent that the Restricted
Stock is forfeited, all related dividends shall also be forfeited.

8. Delivery of Shares. The Company’s obligation to deliver shares in connection
with the grant of Restricted Stock shall be subject to applicable laws, rules
and regulations and also to such approvals by governmental agencies as may be
deemed appropriate to comply with relevant securities laws and regulations.

9. Stockholder Rights. Except as provided in Sections 7 and 8 above, the Grantee
will have all voting, dividend, liquidation and other rights with respect to the
Restricted Stock upon the Grantee becoming the holder of record of such shares
as if the Participant were a holder of record of shares of unrestricted Company
Stock. The Grantee hereby consents and agrees to electronic delivery of any Plan
documents, proxy materials, annual reports, and other related documents. If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of Plan documents (including documents relating to any programs
adopted under the Plan), the Grantee hereby consents to such procedures and
agrees that his electronic signature is the same as, and shall have the same
force and effect as, his manual signature.

10. No Right to Continued Employment. The grant of Restricted Stock shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

11. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Management Development and
Compensation Committee (the “Committee”) shall be conclusive upon any question
arising hereunder. The Grantee’s receipt of the Restricted Stock constitutes the
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, the Grant Letter, these Grant Conditions, and the
Restricted Stock shall be final and binding on the Grantee and any other person
claiming an interest in the Restricted Stock.

12. Withholding Taxes.

(a) The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Restricted Stock (the “Taxes”). The Employer will withhold shares
of Company Stock payable hereunder to satisfy the withholding obligation for
Taxes on amounts payable in shares, unless the Grantee provides a payment to the
Employer to cover such Taxes, in accordance with procedures established by the
Committee. Unless the Committee determines otherwise, the share withholding
amount shall not exceed the Grantee’s minimum applicable withholding amount for
Taxes.

(b) Regardless of any action the Employer takes with respect to any such Taxes,
the Grantee acknowledges that the ultimate liability for all such Taxes legally
due by the Grantee is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Employer. The Grantee further acknowledges
that the Employer (i) makes no representations or undertakings regarding the
treatment of any Taxes in connection with any aspect of the Restricted Stock,
including the grant, vesting or settlement of the Restricted Stocks and the
subsequent sale of any shares of unrestricted Company Stock; and (ii) does

 

5



--------------------------------------------------------------------------------

not commit to structure the terms of the grant or any aspect of the Restricted
Stock to reduce or eliminate the Grantee’s liability for Taxes. Further, if the
Grantee has become subject to tax in more than one jurisdiction between the Date
of Grant and the date of any relevant taxable event, the Grantee acknowledges
that the Employer may be required to collect, withhold or account for Taxes in
more than one jurisdiction.

(c) If the Grantee makes an election under Section 83(b) of the Code, or any
successor section thereto, to be taxed with respect to the Restricted Stock as
of the Date of Grant of the Restricted Stock rather than as of the date or dates
upon which the Grantee would otherwise be taxable under Section 83(a) of the
Code, the Grantee shall deliver a copy of such election to the Company
immediately after filing such election with the Internal Revenue Service,
together with any tax withholding required by the Committee.

13. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

14. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Restricted Stock
prior to vesting, except to a successor grantee in the event of the Grantee’s
death.

15. Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Code or an exemption, consistent with
Section 20(h) of the Plan, including the six-month delay for specified employees
in accordance with the requirements of section 409A of the Code, if applicable.

16. Successors. The provisions of the Grant Letter and these Grant Conditions
shall extend to any business that becomes a successor to the Company or its
subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letter and these Grant Conditions shall include the successor business and its
affiliates, as appropriate. In that event, the Company may make such
modifications to the Grant Letter and these Grant Conditions as it deems
appropriate to reflect the corporate event.

17. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle.

18. No Entitlement or Claims for Compensation. In connection with the acceptance
of the grant of the Restricted Stock under the Grant Letter and these Grant
Conditions, the Grantee acknowledges the following:

(a) the Plan is established voluntarily by the Company, the grant of the
Restricted Stock under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;

(b) the grant of the Restricted Stock under the Plan is voluntary and occasional
and does not create any contractual or other right to receive future grants of
any equity-based awards, or benefits in lieu of them, even if equity-based
awards have been granted repeatedly in the past;

(c) all decisions with respect to future grants of Restricted Stock, if any,
will be at the sole discretion of the Committee;

(d) the Grantee is voluntarily participating in the Plan;

(e) the Restricted Stock and shares of Company Stock acquired under the Plan are
not to be considered part of the Grantee’s normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, payment in lieu of notice, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(f) the Restricted Stock and the shares of Company Stock subject to the award
are not intended to replace any pension rights or compensation;

(g) the grant of Restricted Stock and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;

 

6



--------------------------------------------------------------------------------

(h) the future value of the shares of Company Stock is unknown and cannot be
predicted with certainty. If the Grantee vests in the Restricted Stock, the
value of the shares of Company Stock may increase or decrease; and

(i) the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive shares of Company Stock under or ceasing to have
the opportunity to participate in the Plan as a result of such cessation or loss
or diminution in value of the Restricted Stock or any of the shares of Company
Stock acquired thereunder as a result of such cessation, and the Grantee
irrevocably releases the Employer from any such rights, entitlement or claim
that may arise. If, notwithstanding the foregoing, any such right or claim is
found by a court of competent jurisdiction to have arisen, then the Grantee
shall be deemed to have irrevocably waived the Grantee’s entitlement to pursue
such rights or claim.

19. Data Privacy.

(a) The Grantee hereby explicitly, willingly and unambiguously consents to the
collection, systematization, accumulation, storage, blocking, destruction, use,
disclosure and transfer, in electronic or other form, of the Grantee’s personal
data as described in these Grant Conditions by and among, as applicable, the
Grantee’s employer, the Company or its subsidiaries or affiliates for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.

(b) The Grantee understands that the Grantee’s employer, the Company or its
subsidiaries or affiliates, as applicable, hold certain personal information and
sensitive personal information about the Grantee regarding the Grantee’s
employment, the nature and amount of the Grantee’s compensation and the fact and
conditions of the Grantee’s participation in the Plan, including, but not
limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or its subsidiaries or affiliates, details of all options, awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (the “Data”).

(c) The Grantee understands that the Data may be transferred, including any
cross-border, transfer to the Company, its subsidiaries and affiliates and, to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Grantee understands that the Data will be held
only as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative. The Grantee
understands, however, that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Grantee
understands that the Grantee may contact the Grantee’s local human resources
representative.

* * *

 

7